Atkinson, J.
1. The relation of principal and agent is a fiduciary one and the latter can not make advantage and profit for himself out of the relationship, or out of knowledge thus obtained, to the injury of his principal; and the agency being established, the agent will be held to be a trustee as to any profits, advantages, rights, or privileges under any contract made and obtained within the scope and by reason of such agency; and where the agent invests such profits in property or places the same to his credit in a bank, he will be held to hold the same as trustee for the principal, and the latter can maintain in a court of equity an action to trace such profits into such investments, and to enjoin the agent or his donee from selling, disposing of, or encumbering any such profits or any property in which the same have been invested. Civil Code (1910), §§ 3739, 3780; Forlaw v. Augusta Naval Stores Co., 124 Ga. 261 (6) (52 S. E. 898); United States v. Carter, 217 U. S. 286 (30 Sup. Ct. 515, 54 L. ed. 769, 19 Ann. Cas. 594).
2. Applying the above principle to the facts of this case, the court did not err in granting the injunction.

Judgment affirmed.


All the Justices concur, except Beok, P. J., (¡Assenting, and Gilbert, J., disqualified.